DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie K. Schiller on 03/04/2021.

The application has been amended as follows: 

99. (Currently amended) An ocular implant handling system, comprising: 
a carrier member comprising: 
a shell having a central channel extending at least partially through the shell from a proximal end towards a distal end of the shell; 
a guide sleeve removably attached within at least a first region of the central channel of the shell, the guide sleeve defining a proximal port into the central channel that is accessible from the proximal end of the shell; and 
an implant holder removably attached within at least a second region of the central channel of the shell adjacent to a distal end of the guide sleeve, the implant holder having a pair of graspers adapted to releasably secure an implant at a distal end of the implant holder; 
and 
a handle member usable for inserting the implant into an eye.  

105. (Currently amended) The system of claim 104, wherein movement of the actuator element towards an upper surface of the handle causes the ramped surface to slide against a corresponding 

107. (Currently amended) The system of claim 106, wherein opening the pair of arms urges the pair of graspers away from one another releasing the implant held therebetween.  

111. (Currently amended) The system of claim 109, wherein the distal attachment portion of the handle member is sized and shaped to be inserted through the central channel after the fill syringe and the guide sleeve coupled to the fill syringe are removed from the shell. 

115. (Currently amended) The system of claim 114, wherein distal advancement of the fill syringe through the guide sleeve causes the first portion of the fill syringe to abut against a free end of a guide sleeve tab and urges the guide sleeve tab outward away from a longitudinal axis of the guide sleeve.  

116. (Currently amended) The system of claim 115, wherein further distal advancement of the fill syringe through the guide sleeve advances the first portion to a position that is distal to the free end of the guide sleeve tab such that the free end flexes back inward toward the longitudinal axis and towards the second outer diameter of the second portion located proximal to the first portion. 

118. (Currently amended) The system of claim 117, wherein the implant holder has an interior configured to receive at least a portion of a needle assembly of the fill syringe.  

119. (Currently amended) The system of claim 1 18, wherein the pair of graspers extend substantially around a retention structure of the implant such that a fill port of the implant is available from within the interior of the implant holder.  

a reservoir extends distal to the implant holder.  

122. (Currently amended) The system of claim 121, wherein insertion of the fill syringe through the guide sleeve positioned within the central channel causes contact between the outer surface of the needle assembly and an inner surface of a shell tab urging the shell tab to flex outward away from the guide sleeve slot into an unlocked second state wherein an edge of the guide sleeve slot no longer abuts a distal end of the shell tab.  

Allowable Subject Matter
Claims 99-123 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed an ocular implant handling system including: a guide sleeve removably attached within at least a first region of the central channel of the shell, the guide sleeve defining a proximal port into the central channel that is accessible from the proximal end of the shell; and an implant holder removably attached within at least a second region of the central channel of the shell adjacent to a distal end of the guide sleeve, the implant holder having a pair of graspers adapted to releasably secure an implant at a distal end of the implant holder; and a handle member usable for inserting the implant into an eye.  

The closet prior art of record is Auld (US 2014/0276901), Kudo et al. (US 2014/0114323), however these references do not disclose the device as claimed or described above.
Prior art Auld:
Auld discloses an ocular implant handling system, comprising: a carrier member 240 comprising: a shell 240 having a central channel, in Fig. 14, extending at least partially through the shell from a 
Auld fails to disclose that the guide sleeve defining a proximal port into the central channel that is accessible from the proximal end of the shell; the second/distal region of the central channel of the shell 240 is not located adjacent to a distal end of the guide sleeve 100A/200.  The Fig. 16 shows that the implant holder 430 having a pair of graspers 432 adapted to releasably secure a cartridge but fails to disclose that the pair of graspers adapted to adapted to releasably secure an implant at a distal end of the implant holder.

Prior art Kudo:
Kudo discloses an ocular implant handling system, comprising: a carrier member 3 comprising: a shell 63 & 64 having a central channel (an interior space) extending at least partially through the shell from a proximal end towards a distal end of the shell; a guide sleeve 54 removably attached within at least a first/proximal region of the central channel of the shell, and an implant holder 16 removably attached within at least a second/distal region of the central channel of the shell adjacent to a distal end of the guide sleeve 54, and a handle member 14A usable for inserting an implant 40 into an eye, Fig. 16.  
Kudo fails to disclose that the guide sleeve defining a proximal port into the central channel that is accessible from the proximal end of the shell. Kudo fails to disclose that the implant holder 16 having a pair of graspers adapted to releasably secure an implant at a distal end of the implant holder.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783